UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1235


In Re:   JAMES C. PLATTS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (1:13-cv-00257-IMK-JES)


Submitted:   June 26, 2014                  Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James C. Platts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James   C.   Platts    petitions   for   a   writ   of    mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2241 (2012) petition.             He seeks an order from

this court directing the district court to act.                We find the

present   record   does   not    reveal   undue   delay   in   the   district

court.    Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           PETITION DENIED




                                     2